Citation Nr: 0429964	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  04-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
April 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.  The veteran filed a notice 
of disagreement in August 2003, the RO issued a statement of 
the case in January 2004, and the veteran perfected his 
appeal in February 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In October 2004, the veteran's representative submitted 
additional evidence in support of the claim for service 
connection (namely an October 2001 letter from a VA clinical 
psychologist discussing the veteran's PTSD symptoms).  The 
veteran's representative specifically noted that the veteran 
was not waiving prior RO consideration of this evidence.  
Before this case returns to the Board on appeal (in the event 
the claim were to remain denied), this evidence should be 
discussed in a supplemental statement of the case (along with 
any other evidence associated with the claims file since the 
issuance of the statement of the case in January 2004).

VA treatment records reflect that the veteran has been 
diagnosed as having PTSD based on stressors that allegedly 
occurred during active duty in the Vietnam conflict.  

Service personnel records indicate that the veteran served in 
Vietnam from January 1971 to April 1971 as an airplane 
repairman with the 220th Reconnaissance Airplane Company 
(RAC), 212 Combat Aviation Battalion.  Records of this unit 
should be obtained if possible.  Thereafter, if appropriate, 
a new VA PTSD examination should be scheduled (as detailed 
below).  

Accordingly, the Board remands this case for the following:

1.  Review the October 2004 letter from a VA 
clinical psychologist discussing the veteran's 
PTSD symptoms.  

2.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressor incident.  Advise him that, if 
possible, he should provide names of 
other individuals who were also present 
during any incident.  Let him know that 
he can submit statements from fellow 
service members or others who witnessed 
or knew of the incidents, or who can 
confirm the veteran's proximity to the 
incidents.

3.  Contact the appropriate entity and 
request after action reports and/or 
operational reports-lessons learned 
documents relating to the 220th RAC, 212 
Combat Aviation Battalion for the period 
from January 1971 to April 1971.  Ask 
that either a copy of the pertinent 
documents be provided, or confirmation 
that the said reports do not exist.  

4.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a new 
VA psychiatric examination to determine 
the nature of any psychiatric disorder.  
The examiner should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.  

e.  Provide a report which includes 
complete rationales for all 
conclusions reached. 

5.  Review the examination report to 
ensure its adequacy.  If the report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision. 

6.  Thereafter, re-adjudicate the claim 
and if denied, provide the veteran and 
his representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, a summary of the 
evidence associated with the claims file 
since issuance of the statement of the 
case in January 2004, and discussion of 
all pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




